*21Concurring Opinion by
Spaulding, J.,
January 28, 1969:
I agree with Judge Hoffman that appellants are excluded from the protection of the Rent Withholding Act of 1966 because they failed to make timely payments of rent into the escrow fund. I do not believe the facts established in this case warrant a finding by the majority that the final provision of the Act, “No tenant shall be evicted for any reason whatsoever while rent is deposited in escrow,” is applicable only during a single six month period and not thereafter.